Citation Nr: 0725453	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-13 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service in the US Air Force 
from January 1971 to January 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Louisville, Kentucky.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained by the VA.

2.  Service connection for a heart disability, to include a 
chronic functional murmur was denied by an RO decision dated 
March 1983.  

3.  Service connection for a heart disability was denied on 
the basis that the veteran did not have a current disability 
of the heart for which service connection benefits could be 
granted.  It was further determined that the murmur the 
veteran experienced while in service was not only acute and 
transitory, but functional, and as such, not a disability for 
which benefits could be assigned.  

4.  The evidence received subsequent to the March 1983 RO 
action includes VA examination reports, written statements 
made by the veteran, and VA medical treatment records.  This 
evidence does not raise a reasonable possibility of 
substantiating the veteran's claim of service connection for 
a heart disability.  


CONCLUSIONS OF LAW

1.  The RO decision of March 1983 denying entitlement to 
service connection for a heart disability is final.  38 
U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1982); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2006).  

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a heart 
disability has not been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a notification 
letter sent to her in April 2003 by the agency of original 
jurisdiction (AOJ).  The letter was issued prior to the 
initial AOJ decision.  This letter informed the appellant of 
what evidence was required to substantiate the claim, and of 
her, and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.  It is also noted 
that the RO sent a second notification letter to the veteran 
in November 2006.  This letter basically repeated the 
information previously provided to her while adding 
additional information with respect to her claim.  

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim.

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
various facilities the veteran has been treated, and those 
other records that the VA was made aware thereof.  As such, 
the VA obtained those records and they have been included in 
the claims folder, available for review.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
personnel records.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
her obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and her various representatives have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express her opinions with 
respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

The Board would add that the VCAA notification letters also 
complied with the content requirements as established in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  For example, both 
letters advised her why the claim was previously denied and 
explained what would constitute "new" and "material" 
evidence.  They also included a statement of the fourth 
element that indicated the elements needed to establish the 
underlying claim of service connection.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of her claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing new and material evidence claims along 
with service connection claims.  She has been advised of the 
evidence considered in connection with her appeal and what 
information VA and the appellant would provide.  She has been 
told what the VA would do to assist her with her claim and 
the VA has obtained all documents it has notice thereof that 
would assist in the adjudication of the appellant's claim.  
Thus, the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

The Board observes that the VCAA left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 (West 2002).  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108. 38 U.S.C.A. § 
5103A(f) (West 2002 & Supp. 2006).

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 66 Fed. Reg. 45630 (Aug. 
29, 2001) (38 C.F.R § 3.156(a) (2006).  This amendment to 38 
C.F.R. § 3.156(a) applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  Because 
the veteran's claim to reopen the previously denied claims 
with respect to the issue involving a disability of the heart 
was received after that date, those regulatory provisions do 
apply.

As noted above, the matter of the veteran's entitlement to 
service connection for a heart disability has been the 
subject of an adverse prior final decision.  As a result, 
service connection for this disability may now be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2006).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court), has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

While serving in the US Air Force, the veteran experienced a 
heart murmur.  This occurred in 1972.  The veteran underwent 
observation for the condition and was subsequently released 
back into the Air Force in a full duty status.  She completed 
her enlistment in 1975.  Approximately eight years after she 
left the service, she applied for VA compensation benefits 
asking that benefits be granted for the incident of a heart 
murmur in service.  She underwent a VA examination at which 
time it was discovered that the veteran did not have a heart 
disability.  In fact, the examiner wrote that the veteran's 
heart was "normal" and that the murmur that had been 
diagnosed in service was functional in nature.  Such a 
functional murmur was determined not to be a disability, 
disease, or disorder for VA purposes.  The RO went on to deny 
the claim.  The veteran was notified of that decision but she 
did not appeal the matter.  Hence, the decision became final.  
38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1982); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

When the RO denied service connection for a heart disability, 
including a murmur, , it based its decision on the veteran's 
service medical records, a VA examination, and her 
application for benefits.  Since then, the veteran has 
submitted written statements and VA medical treatment 
records.  Also submitted on behalf of the veteran are 
statements by her accredited representative.

This evidence is new.  It was not of record prior to March 
1983.  Nevertheless, it is not material because it does not 
substantiate a previously unestablished fact.  The medical 
evidence does not conclude that the veteran now suffers from 
a ratable disability of the heart or that the functional 
murmur was caused by or the result of or aggravated by the 
veteran's service in the US Air Force.  In other words, the 
evidence presented did not hypothesize that the veteran's 
military service and anything surrounding her service caused 
or resulted in or aggravated a disability of the heart.  
Hence, it is the conclusion of the Board that this evidence 
is not material because it does not relate to a previously 
unestablished fact necessary to substantiate the claim.

Accordingly, the Board concludes that the appellant has not 
submitted evidence that is new and material, and the claims 
for service connection for a heart disability is not 
reopened.


ORDER

New and material evidence sufficient to reopen a claim for 
entitlement to service connection for heart disability has 
not been received, and the appeal is denied.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


